Citation Nr: 1440204	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  08-10 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine (hereinafter, "low back disorder").

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee (hereinafter, "left knee disorder) prior to November 9, 2007.

3.  Entitlement to a rating in excess of 30 percent for total left knee arthroplasty residuals from January 1, 2009 (excluding period(s) of temporary total rating(s)).

4.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active military service from September 1982 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2010, the Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of this hearing is of record.  In March 2011, the Board remanded the above claims for additional development.

With respect to the left knee, the Board notes that the Veteran was assigned a 100 percent rating effective from November 9, 2007, due to total knee arthroplasty, with a 30 percent rating being assigned from January 1, 2009.  He was also assigned a 100 percent rating from January 14, 2009, with the 30 percent rating being restored March 1, 2010; and another 100 percent rating being assigned from September 23, 2010, with the 30 percent rating being restored from January 1, 2011.  The Board has construed the appellate issue(s) to reflect these evaluations of the left knee.

As an additional matter, the Board observes that the March 2011 remand sent back for additional development a claim of service connection for posttraumatic stress disorder (PTSD) with chest pain and insomnia.  However, service connection was established for this disability via an August 2012 rating decision.  Therefore, this matter has been resolved and is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (Where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection). 

FINDINGS OF FACT

1.  The most probative evidence shows that at all times during the pendency of the appeal that the Veteran's service-connected low back disorder has not been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less even taking into his complaints of pain; ankylosis; an associated neurologic impairment; or incapacitating episodes as defined by VA regulation having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period.

2.  Prior to November 9, 2007, the most probative evidence shows that the Veteran's service-connected left knee disorder was not manifested by flexion limited to 30 degrees or less or extension limited to 15 degrees or more even taking into his complaints of pain; recurrent subluxation or lateral instability, ankylosis, dislocation or removal of the semilunar cartilage, mal- or non-union of the tibia or fibula, or genu recurvatum.

3.  From January 1, 2009, and excluding period(s) of temporary total evaluation(s), the most probative evidence shows that the Veteran's service-connected left knee disorder has not been manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity; ankylosis; extension limited to 30 degrees or more even taking into his complaints of pain; nor impairment analogous to nonunion of the tibia or fibula with loose motion, requiring brace.

4.  The most probative evidence shows that at all times during the pendency of the appeal audiological evaluations of the Veteran's hearing has consistently shown Level I hearing for both ears.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the Veteran's service-connected low back disorder are not met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2013).

2.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected left knee disorder are not met at all times prior to November 9, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5010 (2013).

3.  The criteria for a rating in excess of 30 percent for the Veteran's service-connected left knee disorder (excluding period(s) of temporary total evaluation(s)), are not met at all times from January 1, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2013).


4.  The criteria for a compensable rating for the Veteran's service-connected bilateral hearing loss are not met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.85, Diagnostic Code 6100 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The Board notes, however, that the current appellate claims originate from disagreement with the initial ratings assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Despite the foregoing, the Board does take note of the fact the Veteran was sent correspondence in May 2006 and May 2008 which, in pertinent, notified him of the information and evidence used by VA to determine disability rating(s) and effective date(s).  The Board also notes that the Veteran has actively participated in the processing of his case, and the statements submitted in support of his claims, to include from his accredited representative, have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the September 2010 Board hearing.  Moreover, the post-remand record shows that the Veteran's post-December 2010 treatment records from the Bay Pines VA Medical Center have been obtained and associated with the claims file in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which demonstrates symptoms of his service-connected low back, left knee, and/or hearing loss which is not reflected by the evidence already of record.

With respect to the aforementioned September 2010 hearing, the Board is cognizant of the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ accurately noted the appellate claims and asked questions to clarify the Veteran's contentions.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  In fact, the Veteran expressly indicated he was satisfied with the conduct of this hearing.  Transcript p. 48.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The record also shows that the Veteran was afforded VA examinations in September 2006, June 2009, April 2011, and May 2011 that, along with the September 2012 addendum are adequate to adjudicate the claims, and as to the post-Remand VA examinations substantially complies with the Remand, because after a review of the record on appeal and/or taking a detailed medical history from the claimant as well as an in-depth examination of the claimant the examiners thereafter provided medical opinions as to the severity of the disabilities and a rationale for the opinions that allows the Board to rate them under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall, supra; D'Aries, supra; Dyment, supra.  The Board also finds the VA examinations adequate to adjudicate the claims because the June 2009 and May 2011 VA audiological examiners specifically provided an opinion as to the functional impact the Veteran's hearing was having on his daily activities and employment.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this case, both the Veteran's service-connected low back disorder and left knee disorder have been manifested by pain during the pendency of this case.  Therefore, in evaluating these disabilities the Board must determine whether there is, or would be during flare-ups, functional impairment due to pain so as to warrant higher ratings than those currently in effect.  The Board also notes that, as detailed below, repetitive motion testing was conducted as part of VA examinations in this case in an effort to stimulate the extent of impairment during flare-ups and/or prolonged use.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


Analysis - Low Back Disorder

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 2004).

Initially, the Board finds that the record does not reflect the Veteran's service-connected low back disorder has been manifested by forward flexion of the thoracolumbar spine 30 degrees or less even when taking into account his complaints of pain.  For example, the September 2006 VA examination found the Veteran to have forward flexion to 85 degrees, with pain at 80 degrees.  Further, the examiner stated that there was no additional range of motion loss due to pain, weakness, fatigue, lack of endurance, or incoordination following repetitive use.  In addition, it was noted that there was no flare-ups of increased pain and stiffness.  The April 2011 VA examination showed the Veteran's thoracolumbar spine had forward flexion to 40 degrees, with no additional limitations after three repetitions of range of motion.  None of the other evidence, to include treatment records, documents limitation of motion to the extent necessary for a rating in excess of 20 percent.

The Board also finds that the Veteran's service-connected low back disorder is not manifested by ankyloses.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint", citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  In this regard, the aforementioned range of motion findings for the thoracolumbar spine clearly reflect that he does not have immobility and consolidation of the spine.  Moreover, the April 2011 VA examiner explicitly stated he did not have thoracolumbar ankylosis and this medical opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

In view of the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Fenderson, supra.

The Board acknowledges that Note (1) of the General Rating Formula for Diseases and Injuries of the Spine provides for a separate rating for associated neurologic impairment of a service-connected spine disorder.  However, the Board finds that a thorough review of the record does not reflect the Veteran's service-connected low back disorder is manifested by associated neurologic impairment that warrants a separate compensable evaluation as contemplated by 38 C.F.R. § 4.124, Diagnostic Code 8520 (requiring at least mild incomplete paralysis of the sciatic nerve for a compensable rating) (2013). 

In this regard, the Board recognizes that the April 2011 VA examiner obtained that, while the neurological examination did not reveal an L5 defect, the Veteran nonetheless had symptoms compatible with a L5 radiculopathy.  However, the earlier September 2006 VA examiner found, in pertinent part, that deep tendon reflexes were intact; and there was no sensory loss to pinprick or fine touch of the lower extremities.  The Veteran also denied any radiation of pain into the lower extremities.  Similarly, in the subsequent September 2012 addendum another VA examiner stated that, based on review of the claims folder, that while the Veteran had moderately advanced degenerative disc disease of the lumbar spine, reports of imaging studies including magnetic resonance imaging evaluation (MRI) and computerized tomography (CT) of the lumbar spine specifically mention that there was no evidence of nerve root involvement on either of these studies.  Further, this examiner opined that the pertinent symptoms were almost certainly due to disuse atrophy of the left quadriceps muscle secondary to long standing knee pathology and not due to lumbar radiculopathy.  Moreover, the examiner stated that no additional neurological investigation was required at that time.  Furthermore, none of the other evidence of record, to include treatment records, documents associated neurologic impairment of the service-connected low back disorder.

Therefore, the Board finds more probative the opinions provided by the VA examiners in September 2006 and September 2012 that the Veteran's service connected low back disability was not associated with adverse neurological symptomatology because these opinions, unlike the April 2011 VA examiners  opinion, are supported by citation to relevant evidence found in the claims file.  See Madden n. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holing that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Accordingly, the Board finds that the most probative evidence of record shows that the Veteran's low back disability does not have a separate neurological component.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

In view of the foregoing, the Board finds that the Veteran is not entitled to a separate rating under Note (1) of the General Rating Formula for Diseases and Injuries of the Spine for associated neurologic impairment caused by his service connected low back disability.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Fenderson, supra.

Turning to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the record does not show the Veteran experiences period(s) of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period.  Stated another way, he does not experience incapacitating episodes to the extent necessary for a rating in excess of 20 percent under this Formula.  In fact, the September 2006 VA examination stated the Veteran had no incapacitation.  Further, the more recent April 2011 VA examination found he had no incapacitating episodes of spine disease.  These medical opinions are not contradicted by any other medical evidence of record.  See Colvin, supra.

In view of the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes,.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Fenderson, supra.

Analysis - Left Knee Disorder Prior to November 9, 2007

Diagnostic Code 5010 provides that traumatic arthritis substantiated by X-ray findings is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  However, inasmuch as he is already in receipt of at least a 10 percent rating for this joint, he is not entitled to a higher rating solely under the provisions of Diagnostic Code 5003.

Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a zero percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

In this case, the Board finds that, prior to November 9, 2007, the Veteran's service-connected left knee disorder was not manifested by flexion limited to 30 degrees or less; nor extension limited to 15 degrees or more even taking into account his complaints of pain.  For example, the September 2006 VA examination found the Veteran's left knee had flexion to 130 degrees with pain at 115 degrees; and extension to zero degrees.  Moreover, there was no additional range of motion loss due to pain, weakness, fatigue, lack of endurance, or incoordination following repetitive use.  Although the Veteran reported flare-ups of increased symptoms that occurred 2 to 3 times monthly, the examiner stated he could not estimate the range of motion loss during flare-ups without speculating.  No other evidence is of record for this period which indicates the Veteran had limitation of left knee motion to the extent necessary for a rating in excess of 10 percent for his left knee disorder under either Diagnostic Code 5260 or 5261 even when taking into account his complaints of pain.

The Board acknowledges that VA's Office of General Counsel held in VAOPGCPREC 9-2004 that separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint.  However, in this case, the record does not reflect the Veteran had limitation of extension prior to November 9, 2007, to even warrant a compensable rating under Diagnostic Code 5261 even taking into account his complaints of pain.  In fact, the September 2006 VA examination showed normal extension to zero degrees.

The Board also acknowledges that , VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  General Counsel stated that when a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additionally disability is shown, a veteran rated under 5257 can also be compensated under 5003 and vice versa.

In this case, the record does not reflect the Veteran's left knee had recurrent instability or subluxation prior to November 9, 2007, so as to warrant a separate compensable rating under VAOPGCPRECs 23-97, 9-98.  For example, the September 2006 VA examiner explicitly stated there was no instability.  Moreover, even the more recent April 2011 VA examination found the Veteran had no episodes of dislocation or subluxation.  These medical opinions are not contradicted by any other medical evidence of record.  See Colvin, supra.   

The Board finds that the required manifestations for rating the Veteran's left knee disorder under Diagnostic Codes 5256 (ankylosis), 5258 (cartilage, dislocated, semilunar), 5259 (symptomatic removal of semilunar cartilage), 5262 (tibia and fibula, impairment of), and 5263 (genu recurvatum) are not applicable to the current appeal because the record does not show ankylosis, dislocation or removal of the semilunar cartilage, mal- or non-union of the tibia or fibula, or genu recurvatum have not been demonstrated for the period prior to November 9, 2007.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

For these reasons, the Board finds the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for his service-connected left knee disorder at all times prior to November 9, 2007.  See 38 C.F.R. § 4.71a; Also see Fenderson, supra.



Analysis - Left Knee Disorder From January 1, 2009

Under Diagnostic Code 5055 for total knee replacement, a 100 percent evaluation is assigned for one year following the implantation of the prosthesis.  A 60 percent evaluation is assigned for a prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The minimum rating for a prosthetic replacement of the knee joint is 30 percent.  

In this regard, the Board finds that the Veteran's service-connected left knee disorder has not been manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity.  For example, the April 2011 VA examination specifically found the Veteran had no joint ankylosis of the left knee.  Moreover, he had flexion to 120 degrees and normal extension to zero degrees.  There was no additional limitation after three repetitions of range of motion.  The examiner did note that the disability had resulted in decreased mobility; problems with lifting and carrying; as well as severe impairment of chores, exercise, sports, and driving.  However, it only resulted in moderate impairment of shopping, recreation, traveling, bathing, and dressing; mild impairment of toileting and grooming; and no impairment of feeding.  The examiner also opined that the left knee had no episodes of dislocation or subluxation.  None of the other evidence, to include treatment records, demonstrates he otherwise has impairment granter than what was reported that the April 2011 VA examination.  See Colvin, supra. 

Therefore, while the terms severe painful motion or weakness are not defined by regulations the Board finds that it must mean more than the adverse symptomatology objectively confirmed at the April 2011 VA examination and seen in the treatment records generated since his surgery.  Accordingly, the Board finds that the criteria for a higher evaluation under Diagnostic Code 5055 have not been met at all times from January 1, 2009.  38 C.F.R. § 4.71a; Fenderson, supra.

As to a higher evaluation under Diagnostic Codes 5256, the Board notes that the post-January 1, 2009, record continues to be negative for a diagnosis of left knee ankylosis.  In fact, the April 2011 VA examination specifically found the Veteran had no joint ankylosis of the left knee.  This medical opinion is not contradicted by any other medical evidence of record.  See Colvin, supra.  Accordingly, the Board finds that the criteria for a higher evaluation under Diagnostic Code 5056 have not been met at all times from January 1, 2009.  38 C.F.R. § 4.71a; Fenderson, supra.

As to a higher evaluation under Diagnostic Code 5261, as reported above, at the April 2011 VA examination the range of motion of the left knee after taking into account his pain and after repetition was 0 to 120 degrees.  While treatment records document the Veteran complaints and treatment for left knee problems with lost motion, nothing in these records shows his lost motion to be worse than what was reported that the April 2011 VA examination.  See Colvin, supra.

Therefore, the Board finds that even taking into account the Veteran's pain the criteria for a higher, 40 percent, rating has not been met the flexion on the knee was only limited to 120 degrees and not the 30 degrees needed for a higher evaluation.  Accordingly, the Board finds that the criteria for a higher evaluation under Diagnostic Code 5061 have not been met at all times from January 1, 2009.  38 C.F.R. § 4.71a; Fenderson, supra.

As to a higher evaluation under another rating criteria, the only other Diagnostic Code used to rate knee disabilities that provide a rating in excess of 30 percent is Diagnostic Code 5262 (impairment of the tibia and fibula).  However, the post-January 1, 2009, record remains negative for impairment of the tibia and fibula, much less the nonunion of the tibia and fibula requiring brace needed for a higher rating.  Therefore, the Board will not rate his disability under Diagnostic Code 5262.  See Butts, supra.  This is true at all times from January 1, 2009.  38 C.F.R. § 4.71a; Fenderson, supra.

Analysis - Hearing Loss

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz . 38 C.F.R. § 4.85 , Diagnostic Code 6100. To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 34 (1992).  Other than exceptional cases, VA arrives at the proper designation of hearing loss in each ear by mechanical application of Table VI; Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.   

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Further, when the average puretone threshold is 30 decibels at 1000 Hertz , and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. Id.

In his statements and hearing testimony, the Veteran described hearing difficulties to include difficulty understanding conversational speech, and having to have the television volume very loud in order to hear it.  It has also been noted that he uses hearing aids.  The Board does not doubt the credibility of the Veteran in regard to his account of his own hearing difficulties, as they are clearly within the ability of a lay person to observe.  

However, for the purposes of evaluated a hearing loss disability under the relevant schedular criteria, the focus is upon the results of audiological evaluations conducted in accord with the requirements of 38 C.F.R. 
§ 4.85(a).  In this case, the only such evaluations are the VA examinations conducted in September 2006, June 2009, and May 2011.  Thus, only these evaluations are competent evidence for the purpose of determining the appropriate schedular rating.

The September 2006 VA audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
15
25
40
50
32.5
LEFT
20
20
25
50
50
36.25

Speech recognition scores were 96 percent for the right ear, and 100 percent for the left ear. 

The June 2009 VA audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
20
20
55
45
35
LEFT
20
15
20
40
45
30

Speech recognition scores were 94 percent for both ears.

The May 2011 VA audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
20
35
60
60
43.75
LEFT
25
25
25
65
60
43.75

Speech recognition scores were 94 percent for the right ear, and 96 percent for the left ear. 

Initially, the Board notes that none of the aforementioned VA audiological evaluations show that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more; or that the average puretone threshold is 30 decibels at 1000 Hertz , and 70 decibels or more at 2000 Hertz.  Therefore, the Veteran does not have an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.85(a), and those regulatory provisions are not for consideration in the instant case.  Further, all of the aforementioned results correspond to Level I hearing for both ears under Table VI, which, in turn, corresponds to the current noncompensable (zero percent) rating for the Veteran's bilateral hearing loss.

In view of the foregoing, the Board must find that Veteran does not meet or nearly approximate the criteria for a compensable rating for his hearing loss.  As such, the preponderance of the evidence is against this claim at all times during the pendency of the appeal.  See Fenderson, supra.

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria contemplate the Veteran's service-connected low back, left knee, and hearing loss.  His low back and left knee disorders were primarily manifested by functional impairment due to his complaints of pain.  However, pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Board was required to consider such impairment in evaluating the appropriate schedular rating.  To find that an extraschedular rating is warranted due to such impairment would be a violation of the prohibition against pyramiding.  Moreover, the criteria of Diagnostic Code 5055 required the Board to make finding as to the overall impairment of the left knee for the period since January 1, 2009.  As for the hearing loss, the Veteran's account of difficulty hearing conversations and the television appears consistent with the type of impairment typically associated with this disability.  Further, the purpose of the audiological evaluations is to determine the Veteran's overall level of hearing loss.  Nothing in the record even taking into account the Veteran's other service connected disabilities, to include the opinions expressed by the VA examiners, reflect these disabilities - either separately or together - present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  The rating criteria are therefore adequate to evaluate these service-connected disabilities and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the Veteran is already in receipt of a combined schedular rating of 100 percent at all times during the pendency of the appeal; i.e., he is already evaluated as totally disabled due to his service-connected disabilities.  Therefore, no further consideration of entitlement to a TDIU is warranted in this case.


ORDER

An initial rating in excess of 20 percent for a low back disorder is denied at all times during the pendency of the appeal.

An initial rating in excess of 10 percent for a left knee disorder is denied at all times prior to November 9, 2007.

An initial rating in excess of 30 percent for total left knee arthroplasty residuals is denied at all times from January 1, 2009 (excluding period(s) of temporary total rating(s)).

An initial compensable rating for bilateral hearing loss is denied at all times during the pendency of the appeal.




____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


